Title: To Thomas Jefferson from J. Phillipe Reibelt, 12 March 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 12 Mars 1805
                  
                  J’avois en Europe sur le haut Rhin a une fabrique de porcelaine, de terre Anglaise et de fayance—detruite par la derniere Guerre de revolution—Un Moulin d’email de 6 pillons et de 8 paires de Meules a 2½ pieds de diàmétre, dont le Mechanisme mouvant, extremement simple—n’exigant qu’un emplacement de 30 pieds [GRAPHIC IN MANUSCRIPT] et tres peu de reparation (5 Gourdes par An)—applicable au reste a toute sorte de Moulin sans exception—n’etoit ni eau, ni vent, ni Vapeur, ni Cheval &c en General d’aucune des maniéres connues— remplacant Cependant parfaitement les fonctions de l’eau sans en avoir les inconveniens.
                  J’en ai—en 1788—cedè le Secret au feu frere de l’Electeur de Bauden, avec lequel j’etois amicalement lié — Il a—d’apres cette Methode— construit tout près de Carlsruhe un Moulin, ou il appliqua au même Mechanisme Mouvant, de la même proportion—3 pairs de Meules ordinaires, une a couper l’orge pour Sa brasserie, l’autre a faire de la farine pour Son Menage et ses fabriques, et la derniére pour presser des Graines huileuses.
                  Ce Moulin existoit encore lorsque je quittois les bords du Rhin, comme proprieté de son fils.
                  Çe Mechanisme mouvant couta au prince et à Moi environs 100 piastres.
                  Vous conviendroit il peut étre d’en avoir un Semblable sur Votre Domaine a Monticello ou autre part?
                  J’en ai fait, depuis peu—arranger un Modêle.
                  D’après le Mechanisme (c’est a dire mis en Mouvement) des Moulins d’ici, il est probable, qu’un Mechanisme mouvant de la même proportion, que le Mien et celui du prince de Bauden pouroit mettre 4 pairs de Meules ordinaires en Mouvement &c.
                  Mais—qu’il n’en mette en Mouvement &c que deux pairs, ou méme pas plus qu’une—il fera—eû egard a ce que coute ce Mechanisme vis a vis de l’eau a leur entretien respectif &c et en ce que le premier n’est point exposè aux inconveniens de l’eau—il fera, dis je, toujours plus que l’eau, ainsi qu’il a effectivement prouvè sur le Domaine du prince de Bauden près de Carlsruhe, ou il y avoit aussi un Moulin a l’eau.
                  La Construction d’un Moulin a Maïs, qui devroit fournir toutes les donneès d’un Exemple—ne pourroit—outre l’emplacement, et un loghouse pour le Commencement, se monter, qu’a 1300 Gourdes en Supossant, que çe mechanisme mouvant couteroit ici le triple, et les 2 paires de Meules avec leurs appareils 1000 Gourdes. 
                  Permettez moi de Vous presenter mes respects intimement sinceres et profonds.
                  
                     Reibelt 
                     
                  
               